Citation Nr: 1114006	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  03-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative changes of the thoracic and lumbar spine.

(The issues of entitlement to service connection for left foot, right foot, and bilateral ankle, knee, and hip disorders are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son.



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In June 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran also testified before a hearing officer at the RO in November 2007.  Transcripts of the hearings are of record.  In a January 2011 letter, the Veteran was notified that the VLJ who conducted his June 2009 hearing was no longer employed at the Board.  In such circumstances, the Veteran is entitled to another hearing before a VLJ who will participate in the final determination of his case, should he so desire.  38 C.F.R. § 20.707 (2010).  The Veteran's representative notified VA in March 2011 that the Veteran did not wish to appear at another hearing.  Therefore, the Board will proceed with a decision in this case.

In December 2004, the Board denied the claim for entitlement to service connection for a back disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and the December 2004 Board decision was vacated and remanded.  The case returned to the Board where it was remanded for additional development in April 2006 and April 2007.  The Board then denied the claim in an August 2009 decision and the Veteran again appealed the denial of his claim to the Court.  The Court granted a second JMR filed by the parties in January 2010 vacating and remanding the Board's August 2009 decision.  The case has now returned to the Board for further action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative disc disease and degenerative changes of the thoracic and lumbar spine are etiologically related to active duty service.   


CONCLUSION OF LAW

Service connection for degenerative disc disease and degenerative changes of the thoracic and lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a back disability as it was incurred due to injuries during active duty service.  In November 2007 and June 2009 hearings, the Veteran testified that he incurred injuries after two parachuting jumps, the first of which knocked him unconscious.  He also reported in numerous statements to VA that his back pain began as a result of these parachuting injuries and has continued to the present day. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of the first two elements of service connection-a current disability and an in-service injury.  Although service records do not document any back injuries or complaints of back pain, the Veteran received a parachutist badge and was treated for a toe contusion in April 1957 due to a parachuting jump.  The Veteran is competent to report injuries during service and based on the evidence of multiple parachute jumps, the Board will resolve reasonable doubt in his favor and conclude that an in-service injury is demonstrated. 

The post-service record also establishes that the Veteran was diagnosed with degenerative changes of the thoracic spine in November 1999 and degenerative disc disease of the lumbar spine in June 2001 based on radiological tests.  An August 2001 letter from his private physician indicates that the Veteran first complained of back pain in 1997 at which time he reported a history of back problems since a parachuting injury in the 1950s.  The Veteran has continued to receive VA and private treatment for his back disability, and the record therefore establishes the presence of a current disability.  

With respect to the third element of service connection, a link between the current disability and in-service injury, the record contains evidence both for and against the Veteran's claim.  The medical evidence in favor of the claim consists of two opinions from private physicians relating the Veteran's current back complaints to his in-service injuries.  The record also contains the Veteran's own reports of a continuity of back symptoms since service as well as multiple lay statements from his friends and family documenting complaints of back pain since the 1950s.  

The Board must fully consider the lay assertions of record when making determinations.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

The Veteran is considered competent to report the onset of back pain during service as well as the continuation of such symptoms since service.  His family and friends are also competent to describe their observations of the Veteran experiencing and complaining of back pain.  Additionally, the Board finds the history reported by the Veteran and his friends is credible.  While the medical record does not document any complaints of back pain until 1997, the Veteran has stated that he was treated for back complaints soon after service.  Unfortunately, records of this private treatment are not available as the doctors are deceased.  Since the history reported by the Veteran is credible, the medical opinions based on this history are considered probative to the question of whether the Veteran's back condition is etiologically related to service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The evidence weighing against the claim consists of medical opinions from a VA examiner who examined the Veteran in July 2006 and August 2007.  The VA examiner concluded that the Veteran's degenerative changes and disc bulges were not consistent with a traumatic injury that occurred in the 1950s, as such an injury would have resulted in degenerative changes that were significantly more advanced.  The examiner also concluded that the Veteran's back disability was at least as likely as not due to his post-service occupation as a truck driver.  A third VA examination report, conducted in November 2001, is also of record, but does not contain an explicit medical opinion.  Instead, the November 2001 VA examiner merely noted that the Veteran's degenerative disc disease was not unusual for a man of his age.  

Thus, the record contains two probative medical opinions in support of the claim, two probative medical opinions against the claim, and the statements from the Veteran and his friends that he has experienced back pain for many years.  The Board finds that the evidence regarding whether the Veteran's claimed back disability is related to service is at least in equipoise.  When there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable and the Veteran prevails.  The claim for service connection for a back disability, to include degenerative disc disease and degenerative changes of the thoracic and lumbar spine, is granted.

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  









ORDER

Entitlement to service connection for degenerative disc disease and degenerative 
changes of the thoracic and lumbar spine is granted.




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


